Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 1 of 9 PageID 1917




           EXHIBIT D
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 1
                                                                                           2 of 8
                                                                                                30PageID
                                                                                                   PageID1002
                                                                                                          634

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 2 of 9 PageID 1918
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 2
                                                                                           3 of 8
                                                                                                30PageID
                                                                                                   PageID1003
                                                                                                          635

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 3 of 9 PageID 1919
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 3
                                                                                           4 of 8
                                                                                                30PageID
                                                                                                   PageID1004
                                                                                                          636

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 4 of 9 PageID 1920
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 4
                                                                                           5 of 8
                                                                                                30PageID
                                                                                                   PageID1005
                                                                                                          637

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 5 of 9 PageID 1921
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 5
                                                                                           6 of 8
                                                                                                30PageID
                                                                                                   PageID1006
                                                                                                          638

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 6 of 9 PageID 1922
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 6
                                                                                           7 of 8
                                                                                                30PageID
                                                                                                   PageID1007
                                                                                                          639

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 7 of 9 PageID 1923
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 7
                                                                                           8 of 8
                                                                                                30PageID
                                                                                                   PageID1008
                                                                                                          640

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 8 of 9 PageID 1924
                              Case 6:18-cv-01606-GAP-GJK
                                   6:18-cv-01607-GAP-GJK Document 99-2
                                                                  72-4 Filed 11/21/19
                                                                             05/16/19 Page 8
                                                                                           9 of 8
                                                                                                30PageID
                                                                                                   PageID1009
                                                                                                          641

Case 6:18-cv-01606-GAP-GJK Document 114-4 Filed 12/23/19 Page 9 of 9 PageID 1925
